UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X) Quarterly report under section 13 or 15(d) of the Securities Act of 1934. For the quarterly period ended June 30, 2009 () Transition report under section 13 or 15(d) of the Securities Act of 1934. For the Transition period from to . Commission file number: 000-49729 UHF Incorporated (Exact Name of Small Business Issuer as Specified in its Charter) Michigan 38-1740889 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 60 Port Perry Road
